Citation Nr: 0533253	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  99-23 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected sinusitis, status post nasal polyp removal, 
currently evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In July 2003, the Board remanded this case for additional 
development.  A subsequent March 2004 Supplemental Statement 
of the Case was issued and a 10 percent disability rating was 
continued.  The Board denied the veteran's claim in August 
2004, and he appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In May 2005, the 
veteran, through his representative, and the Secretary of 
Veterans Affairs submitted a Joint Motion for Remand 
(Motion).  In a June 2005 Order, the Court granted the 
motion, vacated the August 2004 Board decision, and remanded 
the case to the Board for further appellate review.  The 
Board also received additional evidence from the veteran in 
August 2005, which was accompanied by a waiver of the RO's 
right to initial consideration of the new evidence.  38 
C.F.R. §§ 19.9, 20.1304(c) (2005).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that the veteran's service-
connected sinusitis, status post nasal polyp removal is 
characterized by more than six non-capacitating episodes per 
year of sinusitis.  






CONCLUSION OF LAW

The schedular criteria for an initial rating of 30 percent 
for service-connected sinusitis, status post nasal polyp 
removal have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27, 4.97, 
Diagnostic Code 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in January 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the January 2004 VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to an increased evaluation for a 
service-connected disability.   

The Board acknowledges that the January 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
September 1998 rating decision, and the October 1999 
Statement of the Case (SOC), and Supplemental Statements of 
the Case (SSOC) dated in November 2000, July 2001, and March 
2004, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach the decision.  The  SOC and SSOCs 
provided the veteran with notice of the laws and regulations 
pertinent to his claim.  Therefore, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained 
Wright-Patterson medical records and afforded the veteran a 
VA examination in March 1998, September 2000, and March 2004.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.        


II.	Evidence

During the March 1998 VA examination, the VA examiner noted 
that the veteran had no problems with purulent discharge.  He 
also wrote the veteran's reported headaches seemed to be more 
associated with his neck rather than his sinuses.  The 
veteran also indicated that he was not aware that he was 
allergic to anything, but admitted that his sinus problems 
are worse in the ragweed season.  The veteran reported that 
he had not missed any days of work because of his sinus 
problems in the last year except for 10 days for surgery.  He 
also explained that over the years he has had an average of 
one infection a year which would cause him to lose a day or 
two.  

On examination, there appeared to be a polyp in the veteran's 
left nostril.  There was also tenderness over the left 
maxillary sinus, but not over the other sinuses.  The nasal 
discharge was clear and shiny.  There was no evidence of 
purulent discharge or crusting.  The examiner diagnosed the 
veteran with chronic sinusitis and rhinitis and wrote "see 
CT Scan of sinuses."

The March 1998 VA radiological consultation report noted that 
a CT scan of the veteran's sinuses showed the presence of 
opacification of the right maxillary sinus and a 2 cm size 
soft tissue density in the left maxillary sinus posterior 
medially which could represent a mucus retention cyst.  There 
was also some opacification of the ethmoid sinuses anteriorly 
especially in the left with probable bony changes, which 
could represent infectious process such as from granulomatous 
infection and/or mycosis.  There was also some opacification 
of the left frontal sinus.  In addition, there was a 
suggestion of soft tissue density in the nasal cavity.  
Furthermore, it read that "since there [was] multiple 
sinuses involvement it could be seen with allergic rhinitis.  
However, clinical correlation with infectious process [was] 
suggested."  The impression was noted as opacification of 
the maxillary, ethmoid and left frontal sinus and soft tissue 
density in the nasal cavity.  

The March 1998 VA radiological report noted that the veteran 
showed some soft tissue density in the left maxillary sinus 
and haziness and cloudiness of the right maxillary sinuses 
with mid deviation of nasal septum to the right.  

In May 1998, the findings of the VA CT scan were discussed 
with the veteran.  The diagnostic impression was noted as 
chronic allergic rhinitis.  The veteran elected to follow up 
with an ENT physician at Wright-Patterson hospital.

In April 1999, the veteran sought treatment at the Wright-
Patterson medical center and reported that he was 
experiencing a gradual recurrence of constant congestion and 
bilateral frontal pressure.  He indicated that he had nearly 
daily sinus complaints for over a year.  Examination of the 
veteran's sinuses revealed mild bilateral frontal pressure 
with no fluid or overlying erythema or swelling.  The 
diagnosis was noted as chronic frontal sinus disease and the 
examiner noted that the veteran would restart his use of 
Nasacort QC prior to his ENT appointment to see if his 
condition improved.

An April 1999 Wright-Patterson medical record reveals that 
the veteran was reevaluated for chronic sinus congestion by 
an ENT.  It is noted that a CT scan at VA the previous year 
had shown polyps and chronic sinus infection.  The ENT 
physician examined the veteran's nose by scope and diagnosed 
him with "chronic sinusitis with no evidence of polyps."  
The ENT physician also recommended that the veteran restart 
use of Nasacort and saline.    

In the veteran's September 1999 notice of disagreement (NOD), 
the veteran contended that he was entitled to a 30 percent 
evaluation for his sinusitis.

A November 1999 Wright-Patterson medical record notes that 
the veteran was evaluated for a possible sinus infection.  
The veteran complained of, among other things, increased 
sinus congestion and pressure and bilateral frontal pain.  
After examination of the veteran, it was noted that the 
veteran had acute bilateral frontal sinusitis.  An antibiotic 
and expectorant were recommended for treatment.      

In his December 1999 VA Form 9, the veteran reported that he 
continued to experience chronic sinus problems with headaches 
and intense pressure.  He indicated that he had these 
symptoms on a daily basis.  He also reported that he had had 
three sinus infections in the last three months and had taken 
antibiotics for four weeks.  

In August 2000, the veteran requested a refill of Claritin.  
It was noted that the veteran had chronic sinus congestion.  

In September 2000, the veteran underwent another VA 
examination.  During the examination, he reported that he was 
currently employed as a technical service manager and was in 
an indoor environment most of the time.  He additionally 
estimated that he had missed three to four days per year from 
his current employment for his sinus related problems.  The 
VA examiner reviewed the claims file and conducted a physical 
examination of the veteran.  It was noted that palpation of 
the frontal and maxillary sinuses did not reveal any acute 
tenderness.  The VA examiner deferred his diagnosis until the 
x-ray and CT scan results of the veteran's sinuses were 
reviewed.  It was later handwritten that the diagnosis was 
chronic pansinusitis with polyps in maxillary sinuses.  

The September 2000 VA CT radiology report reveals that there 
was evidence of mucosal thickening compatible with chronic 
sinusitis involving all of the paranasal sinuses.  In 
addition, there were soft tissue densities in both maxillary 
sinuses having the appearance of polyps or mucoceles.

A second September 2000 VA radiology report showed 
mucoperiosteal thickening in the frontal sinuses and soft 
tissue density in the left maxillary sinus in the inferior 
medial wall and a 1 cm. sized soft tissue density in the 
right maxillary sinus in the superior lateral wall which may 
represent mucous retention cysts.  Additionally, it was noted 
that there was soft tissue density in the right and left 
nasal cavity which appeared to be more marked since the 
previous examination.  Clinical correlation with allergic 
rhinitis was suggested.

A January 2001 Wright-Patterson medical record notes that the 
veteran reported no sinus complaints or congestion.  It was 
noted that the veteran had seasonal allergic rhinitis which 
was clinically stable and well controlled with Flonase and 
Claritin QD.

The February 2001 Wright-Patterson medical record notes that 
the veteran had chronic sinus problems.  The veteran 
reported, among other symptoms, headache and pain over his 
sinus areas and upper teeth.  Examination of the nose showed 
that it was edematous, with red mucosa and clear discharge.  
The assessment was sinusitis.     

A May 2001 Wright-Patterson medical record shows that the 
veteran's seasonal allergic rhinitis remained stable and well 
controlled.  The veteran reported no sinus pain.  

In January 2002, the veteran presented to the Wright-
Patterson clinic with complaints of a possible sinus 
infection.  Upon examination, the veteran had maxillary sinus 
tenderness bilaterally.  The veteran's nose was erythematous 
with turbinates.  The assessment was persistent bilateral 
maxillary sinusitis.  The veteran was given antibiotics.

In May 2002, a sinus CT radiological report reveals that 
there was possible chronic sinusitis in the frontal recess 
region, left greater than right.  The veteran was placed on a 
one-month course of antibiotics as well as a decongestant.  

A June 2002 Wright-Patterson medical record noted the 
assessment as chronic sinusitis after review of the CT 
report.  The examiner wrote that he doubted that antibiotics 
would be beneficial at this time.

An August 2002 sinus CT radiological report reveals evidence 
of sinusitis.  There was no interval change in the left 
frontal sinus and front ethmoid recess opacification, mild 
improvement in the mucosal thickening in the right 
frontoethmoidal recess and right maxillary sinus, and slight 
interval worsening in mucosal thickening along the floor of 
the right frontal sinus with a small degree of worsening of 
mucosal thickening along the floor of the left aspect of the 
sphenoid sinus centrally.  It was also noted that there was 
an enlarged probable mucus retention cyst in the dependent 
portion of the left maxillary sinus.    

A September 2002 Wright-Patterson medical record from the 
allergy/immunology clinic reveals that the veteran had 
seasonal allergic rhinitis or perennial allergic rhinitis.  

In the March 2004 radiological report, the impression is 
noted as a suggestion of soft tissue density - cloudiness of 
the left maxillary sinus.  

The March 2004 CT radiological report shows findings that are 
"consistent with an element of sinusitis, suspect chronic."

The veteran underwent a third VA examination in March 2004.  
The veteran's reported symptoms include frontal headaches and 
nasal congestion.  The VA examiner noted that the frequency 
of acute episodes of sinusitis associated with toothache, 
excessive headache, and occasionally fever are noted 
approximately two to three times a year.  The veteran had 
been treated with antibiotics for acute sinusitis.  He had 
chronic symptoms for the rest of the year.  Examination of 
the nose revealed slightly edematous turbinates with serous 
discharge.  There was mild deviation of nasal septum to the 
right.  Frontal and ethmoidal sinuses were tender 
bilaterally, but maxillary sinuses were non-tender.  The 
diagnosis was noted as chronic sinusitis.  The VA examiner 
added that a CT scan and x-ray of the sinuses confirm the 
diagnosis.    

In an August 2005 statement, the veteran asserted that he had 
constant and daily pressure around his eyes, nose and teeth.  
He explained that the pressure was so intense that, at times, 
it gave him vertigo.  He also indicated that he had daily 
headaches, a decreased sense of taste and smell, and 
drainage.  He wrote that a number of episodes of sinus 
infection were not documented because he did not always seek 
medical treatment.  He further commented that numerous 
regimens of antibiotics, sinus surgery, and allergy shots 
have not ameliorated his sinus disability.    


III.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  



IV.	Analysis

The veteran's service-connected sinusitis, status post nasal 
polyp removal is presently assigned a 10 percent disability 
rating under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6513 
(2005).

Under these diagnostic criteria, a 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  A 30 percent 
evaluation is given for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
A 50 percent rating is given following radical surgery wioth 
chronic osteomyelitis, or: near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  Id.  

The Board acknowledges that the veteran underwent nasal polyp 
removal surgery in August 1997 and indicated that he missed 
10 days of work as a result.  The medical evidence reveals 
that the veteran's service-connected sinusitis has required 
prolonged antibiotic treatment but no incapacitating episodes 
since his surgery.  The record reflects that the veteran was 
treated with antibiotics for bilateral frontal sinusitis in 
November 1999, bilateral maxillary sinusitis in January 2002, 
and chronic sinusitis in May 2002 (one-month course); 
however, no medical findings show that the veteran's 
sinusitis required bed rest, which is necessary to constitute 
an incapacitating episode as defined by VA regulation.    

Sinusitis characterized by three to six non-incapacitating 
episodes per year, headaches, pain, and purulent discharge or 
crusting are factors already contemplated in the veteran's 
currently assigned 10 percent rating under Diagnostic Codes 
6510-6513.  For an award of the next higher rating of 30 
percent, the evidence must additionally show that the veteran 
has more than six non-incapacitating episodes per year.  The 
Board recognizes that the veteran has repeatedly reported 
constant and daily sinus-related symptoms such as headache 
and pressure as well as numerous episodes of sinus infection.  
The record also reflects that medical examiners have 
documented numerous such complaints and frequently 
characterized the veteran's sinusitis as "chronic."  Thus, 
the veteran's statements are consistent with the existence of 
numerous occurrences of sinusitis over the course of a year.  
Accordingly, the Board finds that the veteran's service-
connected sinusitis is characterized by more than six non-
capacitating episodes per year and, consequently, the veteran 
meets the criteria for an increased evaluation of 30 percent 
under Diagnostic Codes 6510-6513.  Id.    

Nonetheless, a higher disability rating of 60 percent for the 
veteran's sinusitis is not warranted because the medical 
evidence fails to show the requisite radical surgery with 
chronic osteomyelitis or repeated surgeries as due to 
sinusitis.     

The Board acknowledges that the May 2005 Motion directed 
consideration of whether the veteran is entitled to a higher 
rating under the potentially applicable rating criteria of 
38 C.F.R. § 4.97, Diagnostic Code 6522 for allergic or 
vasomotor rhinitis.  The Board observes that sinusitis and 
rhinitis are separate illnesses.  The rating code recognizes 
this distinction by expressly categorizing them separately 
and providing different criteria for their evaluation.  As 
the veteran is only service-connected for sinusitis, 
evaluation under Diagnostic Code 6522 is not appropriate.  
Moreover, the maximum available rating for rhinitis is 30 
percent and the Board has found that an increased evaluation 
of 30 percent is warranted under Diagnostic Codes 6510-6513 
for sinusitis.           

In addition, the veteran's service-connected sinusitis has 
not been shown to be manifested by greater than the criteria 
associated with a 30 percent rating during any portion of the 
appeal period.  Accordingly, a staged rating is not in order 
and a rating of 30 percent is appropriate for the entire 
period of the veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1990).  

Furthermore, the Board notes that there is no evidence of 
record that the veteran's sinusitis warrants an initial 
rating higher than 30 percent on an extraschedular basis.  
38 C.F.R. § 3.321(b) (2005).  Any limits on the veteran's 
employability due to his service-connected sinusitis have 
been contemplated in a 30 percent rating under Diagnostic 
Code 6510-6513.  The evidence also does not reflect that the 
veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation.     


ORDER

Entitlement to an initial rating of 30 percent for the 
veteran's service-connected sinusitis, status post nasal 
polyp removal is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


